Name: Commission Regulation (EC) No 25/2002 of 8 January 2002 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0025Commission Regulation (EC) No 25/2002 of 8 January 2002 concerning the issue of import licences for certain preserved mushrooms Official Journal L 005 , 09/01/2002 P. 0005 - 0005Commission Regulation (EC) No 25/2002of 8 January 2002concerning the issue of import licences for certain preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms(1), as last amended by Regulation (EC) No 2541/2001(2), and in particular Article 6(4) thereof,Whereas:(1) Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications.(2) The quantities applied for on 2 and 3 January 2002 pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 on 2 and 3 January 2002 and submitted to the Commission on 4 January 2002 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 16,84 % of the quantity applied for.Article 2The issue of import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 shall be suspended for applications submitted from 4 January until 14 October 2002.Article 3This Regulation shall enter into force on 9 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 212, 7.9.1995, p. 16.(2) OJ L 341, 22.12.2001, p. 80.